Citation Nr: 1823268	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and/or as secondary to ischemic heart disease or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.

In a January 2010 rating decision, the RO denied entitlement to service connection for a skin disorder.  A notice if disagreement was received in April 2010, a statement of the case was issued in September 2011, and a VA Form 9 was received in December 2011.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee in March 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In September 2012, February 2016, and April 2017, the Board remanded these claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.

The Veteran seeks entitlement to a skin disorder.

As noted in the February 2016 Board Remand, the record reflects the Veteran has been diagnosed with several skin disorders during the appellate period, to include diagnoses of seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris.  See May 2010, March 2011, and October 2011 private dermatology treatment notes.

In the April 2017 remand, the RO was instructed to obtain an addendum opinion regarding the etiology of the Veteran's variously diagnosed skin disorders.  With regard to each diagnosed skin disorder of record, including but not limited to, seborrheic keratosis, basal cell carcinoma, dermatitis, and psoriasis vulgaris, the examiner was asked to opine on whether it was causally or etiologically due to service, had an onset during service, or was due to exposure to herbicides, and whether the diagnosed skin disorder was proximately due to or aggravated (beyond a natural progression) by the Veteran's ischemic heart disease and/or PTSD.

While a VA opinion was obtained in May 2017 and an addendum opinion in September 2017, these opinions did not provide opinions regarding the Veteran's seborrheic keratosis and dermatitis etiology and whether they were proximately due to or aggravated by the Veteran's service-connected conditions.  As such there was no substantial compliance with the Board's previous remand, and therefore, the case must be remanded for that development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the Veteran's seborrheic keratosis and dermatitis.  If deemed necessary by the examiner, afford the Veteran a VA examination for skin disorders.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

With regard solely to the Veteran's diagnosed seborrheic keratosis and dermatitis, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the diagnosed skin disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides, and,

b) that the diagnosed skin disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's ischemic heart disease and/or PTSD.

**In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.

**Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin disorders are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin disorders or whether they manifested in an unusual manner.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology.

In particular, review the lay statements as they relate to the development of his skin disorders and provide information as to how the statements comport with generally accepted medical norms.

The examiner is hereby notified that the Veteran's statements regarding skin symptoms since discharge from service, beginning in the 1970's, is deemed competent, despite the lack of supporting treatment records.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran needs to take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




